DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of claims 1-14 in the reply filed on 04 Oct 2021 is acknowledged.
Claims 15-21 have been cancelled in response to the Restriction Requirement of 25 Aug 2021.

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 19 Jul 2019 and 03 Dec 2020 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the IDS has/have been considered by the Examiner.

Specification
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.

The abstract of the disclosure is objected to because of following informalities:
The abstract begins with “Embodiments of the present disclosure relate …”; and
“configured to” is a legalese phrase.  
Correction is required.  See MPEP § 608.01(b).

Claim Objections
Claim 1 is objected to because of the following informality:  
“wherein the conformable substrate forms a first opening that permits viewing of a portion of the subject's skin through the first opening when the conformable substrate is applied” should read "wherein the conformable substrate forms a first opening that permits viewing of the subject’s skin when the conformable substrate is applied”.  
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):



The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation “the adhesive surface”. The antecedent basis for this limitation is unclear. It is unclear whether the limitation is referring to: a) “application surface” recited in claim 1; b) “adhesive portion” recited in claim 1; c) another adhesive surface; or d) otherwise. Claims 2-14 inherit the deficiency by the nature of their dependency on claim 1. For purposes of the examination, the limitation is being given a broadest reasonable interpretation as “the adhesive portion”.
Claim 4 recites the limitation “wherein the application layer comprises an ultrasound gel portion”. The antecedent for this limitation is unclear. It is unclear whether “the application layer” is referring to: a) “application surface” recited in claim 1, to which claim 4 depends; b) another application layer; or c) otherwise. For purposes of the examination, the limitation is being given a broadest reasonable interpretation as “wherein the application surface comprises an ultrasound gel portion”.
Claim 6 recites the limitation “the opening”. The antecedent basis for this limitation is unclear. It is unclear whether the limitation is referring to: a) “first opening” recited in claim 1; an opening”.
Claim 6 recites the limitation “the patient’s skin”. The antecedent basis for this limitation is unclear. It is unclear whether the limitation is referring to: a) “a subject’s skin” recited in claim 1; b) another patient’s skin; or c) otherwise. Claim 7-10 inherit the deficiency by the nature of their dependency on claim 6. For purposes of the examination, the limitation is being given a broadest reasonable interpretation as “the subject’s skin”.
Claim 8 recites the limitation “the only one orientation positions the ultrasound therapy transducer within the frame at a same position as an imaging transducer of an ultrasound imaging probe when coupled to the dock mated to the frame”. It is unclear what is “coupled to the dock mated to the frame”. For purposes of the examination, the limitation is being given a broadest reasonable interpretation as “the only one orientation positions the ultrasound therapy transducer within the frame at a same position as an imaging transducer of an ultrasound imaging probe when the ultrasound therapy transducer is coupled to the dock mated to the frame”.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 4-7, and 13-14 are rejected under 35 U.S.C. 103 as being unpatentable over Wagner et al. (US Patent Pub No. 2017/0296295) - hereinafter referred to as Wagner - in view of Buchalter (US Patent No. 8231533).
Regarding claim 1, Wagner discloses a neuromodulation energy application system (Fig. 9) comprising:
a neuromodulation positioning couplant (receptacle 103) comprising:

a frame (Fig. 9: hinged cover 103a of receptable 103) disposed on the conformable substrate ([0032]: hinged cover 103a couples to bottom portion 103b) to frame the first opening and protruding from a top surface of the conformable substrate (Fig. 9), the top surface opposing the application surface (Fig. 9);
a dock (ball joint/tightening knob 103c) configured to removably mate with the resilient frame (Fig. 9-10 and [0032]: ball joined 103c sits within hollow portion of receptacle 103a; [0033]: tightening knob 103 connects hinged cover 103a and ball joint 103c), wherein the dock (ball joint/tightening knob 103c) forms a shaped passage that terminates in a second opening (Fig. 9 and [0032]: ball joint 103c includes hollow portion), wherein the second opening sits within the first opening when the dock is mated with the resilient frame (Fig. 9 and [0032]: ball joint 103c sits within hollow portion of receptacle 103a ... ball joint 103c includes hollow portion 
an ultrasound therapy probe (first stimulation source 114; [0031]: first stimulation source 114 is an ultrasound probe that may be permanently or removably coupled to receptacle 103) configured to fit within or couple to the frame (Fig. 9 and [0034]: first stimulation source 114 includes connector mechanism 114a that interacts with connector mechanism 103f to secure stimulation source 114 to receptacle 103) to apply neuromodulating energy through the portion of the subject's skin to a region of interest of an internal tissue (Fig. 9 and [0040]: energy field produced by first stimulation source 114 at target region of neural tissue in head).
	Wagner does not disclose:
the application surface comprising an adhesive portion;
a resilient frame; and 
the top surface opposing the adhesive surface.
	Buchalter, however, discloses:
an application surface (pressure-sensitive film 13 on body side B) of a conformable substrate (support 3) comprising an adhesive portion (Col 4, lines 41-54: support (3) being provided with an adhesive element (13) on said body side); and

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system by Wagner to function as claimed, since an ultrasound application system comprising a conformable substrate including an application surface and a frame disposed on the conformable substrate was well known in the art, as taught by Wagner and Buchalter, and an application surface comprising an adhesive portion and a resilient frame disposed on and protruding from a top surface of a conformable substrate, wherein the top surface opposes the adhesive portion was well known in the art, as taught by Buchalter. The 
Regarding claim 4, Wagner in view of Buchalter discloses all limitations of claim 1, as discussed above, and Wagner further discloses:
wherein the application layer comprises an ultrasound gel portion (bridging medium 118; Fig. 8 and [0038]: bridging medium 118 used in connection with the first stimulation source 114 is a conductive gel pad, where the gel pad can conduct electrical energy (such as for example from the second stimulation source) and simultaneously allow ultrasonic energy transmission through the material).
Regarding claim 5, Wagner in view of Buchalter discloses all limitations of claim 1, as discussed above, and Wagner further discloses:
wherein the frame comprises one or more mating features (connector mechanism 103f) configured to reversibly mate with one or more complementary features of the dock or the ultrasound therapy probe (connector mechanism 114a of stimulation source 114; Fig. 9 and [0034]: connector mechanism 103 f is an indentation and connector mechanism 114 a is a corresponding protrusion. The protrusion couples into the indentation, thereby locking the stimulation source 114 into place, and the locking can be permanent or releasable).
Regarding claim 6, Wagner in view of Buchalter discloses all limitations of claim 5, as discussed above, and Wagner further discloses:
the ultrasound therapy probe (stimulation source 114) comprises a housing (Fig. 9: stimulation source 114) supporting an ultrasound therapy transducer 
Regarding claim 7, Wagner in view of Buchalter discloses all limitations of claim 6, as discussed above, and Wagner further discloses:
wherein the one or more mating features (connector mechanism 103f) of the frame (receptacle 103) are configured to mate with the one or more complementary features (connector mechanism 114a) of the housing in only one orientation (Fig. 9: connector mechanism 103f and connector mechanism 114a).
Regarding claim 13, Wagner in view of Buchalter discloses all limitations of claim 1, as discussed above, and Wagner further discloses:
wherein the frame or the dock (ball joint/tightening knob 103c) comprises a mechanical lock (connector mechanism 103f) that holds a transducer of the probe at a fixed contact pressure against the subject when the mechanical lock is activated (Figs. 1-5,9: stimulation source 114 and 
	It is noted that Wagner discloses locking an ultrasound therapy probe (stimulation source 114) in place via a mechanical lock (connector mechanism 103f of ball joint/tightening knob 103c) against the subject when the mechanical lock is activated, and it is inherent that a fixed contact pressure is held when the ultrasound therapy probe is locked in place.
Regarding claim 14, Wagner in view of Buchalter discloses all limitations of claim 1, as discussed above, and Wagner further discloses:
the frame or the dock comprises (ball joint/tightening knob 103c) a mechanical lock (connector mechanism 103f) that holds the probe (stimulation source 114) at a fixed orientation relative to the subject and/or relative to the neuromodulation positioning patch when the mechanical lock is activated (Figs. 1-5,9: stimulation source 114 and receptacle 103 and [0033]: first stimulation source 114 fixed to ball joint 103c through connector mechanism 103f; [0034]: connector mechanism 103f is an indentation and connector mechanism 114a is a corresponding protrusion, and the protrusion couples into the indentation, thereby locking the stimulation source 114 into place).
Claims 2-3 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Wagner in view of Buchalter as applied to claims 1 and 7, respectively, above, and further in view of Zhang et al. (US Patent Pub No. 2011/0251489) - hereinafter referred to as Zhang.
Regarding claim 2, Wagner in view of Buchalter discloses all limitations of claim 1, as discussed above, and Wagner does not disclose:
wherein the shaped passage is configured to accommodate an ultrasound imaging probe, 
the ultrasound imaging probe being configured to acquire ultrasound image data when positioned within the shaped passage to identify the region of interest.
	Zhang, however, discloses:
a shaped passage (Fig. 9B: probe interface component 115) is configured to accommodate an ultrasound imaging probe ([0071]: different interface component(s) and/or acoustic coupler(s) may be required for operation with certain transducers or in certain ultrasound protocols; [0045]: ultrasound components described herein may be used with many different types of ultrasound control systems, probes, protocols, and the like, including diagnostic, imaging and therapeutic ultrasound systems, probes and protocols),
the ultrasound imaging probe being configured to acquire ultrasound image data ([0045]: ultrasound components described herein may be used with many different types of ultrasound control systems, probes, protocols, 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system by Wagner in view of Buchalter to function as claimed, since an ultrasound application system comprising a dock with a shaped passage was well known in the art, as taught by Wagner and Zhang, and a shaped passage accommodating ultrasound imaging probe, wherein the ultrasound imaging probe acquires image data when positioned in the shaped passage was well known in the art, as taught by Zhang. The motivation for the combination would have been to allow “different interface component(s) and/or acoustic coupler(s) may be required for operation with certain transducers or in certain ultrasound protocols”, as taught by Zhang ([0071]). 
Regarding claim 3, Wagner in view of Buchalter discloses all limitations of claim 1, as discussed above, and Wagner does not disclose:
wherein the dock is one of a plurality of docks, each individual dock of the plurality of docks having a different shaped passage configured to accommodate respective different types of ultrasound imaging probes.
	Zhang, however, discloses:

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system by Wagner in view of Buchalter to function as claimed, since an ultrasound application system comprising a dock was well known in the art, as taught by Wagner and Zhang, and a plurality of docks, where each individual dock of the plurality of docks having a different shaped passage configured to accommodate respective different types of ultrasound imaging probes was well known in the art, as taught by Zhang. The motivation for the combination would have been to allow “different interface component(s) and/or acoustic coupler(s) may be required for operation with certain transducers or in certain ultrasound protocols”, as taught by Zhang ([0071]). 
Regarding claim 8, Wagner in view of Buchalter discloses all limitations of claim 7, as discussed above, and Wagner does not disclose:

	Zhang, however, discloses:
an orientation (Fig. 9B) that positions an ultrasound therapy transducer (emissive face 111) within a frame (interface component 115) at a same position as an imaging transducer of an ultrasound imaging probe (Fig. 11A-B and [0079]: probe mounts 124, 124’ adjusted to position acoustically emissive face of each of the probes at a desired location; [0045]: ultrasound components described herein may be used with many different types of ultrasound control systems, probes, protocols, and the like, including diagnostic, imaging and therapeutic ultrasound systems, probes and protocols) when coupled to a dock (probe mount 90) mated to the frame (interface component 115).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system by Wagner in view of Buchalter to function as claimed, since an ultrasound application system comprising mating features was well known in the art, as taught by Wagner and Zhang, and positioning an ultrasound therapy transducer at a same position as an imaging transducer was well known in the art, as taught by Zhang. The . 
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Wagner in view of Buchalter as applied to claim 6 above, and further in view of Rothberg et al. (US Patent Pub No. 2019/0343484) - Rothberg.
Regarding claim 9, Wagner in view of Buchalter discloses all limitations of claim 6, as discussed above, and Wagner does not disclose:
wherein the ultrasound therapy probe is a wireless probe and wherein one or more batteries are positioned on or in the housing.
	Rothberg, however, discloses:
an ultrasound therapy probe (ultrasound patch 110) is a wireless probe and wherein one or more batteries (battery 122) are positioned on or in a housing (housings 114,116; Fig. 3).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system by Wagner in view of Buchalter to function as claimed, since an ultrasound application system comprising an ultrasound therapy probe was well known in the art, as taught by Wagner and Rothberg, and a wireless probe, wherein a battery is positioned on or in a housing of the probe was well known in the art, as taught by Rothberg. The motivation for the combination would have been to allow “a wearable ultrasound device … that may be coupled to a patient”, as taught by Rothberg ([0051]).
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Wagner in view of Buchalter as applied to claims 1 and 6, respectively, above, and further in view of Green et al. (US Patent Pub No. 2011/0218418) - hereinafter referred to as Green.
Regarding claim 10, Wagner in view of Buchalter discloses all limitations of claim 6, as discussed above, and Wagner further discloses:
wherein the ultrasound therapy probe (stimulation source 114) is a wired probe with a cable extending from the housing (Fig. 9).
	Wagner does not disclose:
a wired probe is coupled to a power source via a cable.
	Green, however, discloses:
a wired probe (probe 10; [0045]: ultrasound components described herein may be used with many different types of ultrasound control systems, probes, protocols, and the like, including diagnostic, imaging and therapeutic ultrasound systems, probes and protocols) coupled to a power source (Fig. 4: power source 49) via a cable (cable 12) extending from a housing (Fig. 1: probe 10 and monitoring device 6; Fig 3A: housing 32 and cable 12; [0043]: components of monitoring device 6 may be distributed between control unit 8 and probe 10).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system by Wagner in view of Buchalter to function as claimed, since an ultrasound application system comprising a wired ultrasound probe was well known in the art, as taught by Wagner and Green, and a wired probe that is coupled to a power source via a cable was well known in the art, as taught by Green. The .
Claims 11-12 are rejected under 35 U.S.C. 103 as being unpatentable over Wagner in view of Buchalter as applied to claim 5 above, and further in view of Lewis, Jr. et al. (US Patent Pub No. 2015/0231415) - hereinafter referred to as Lewis.
Regarding claims 11-12, Wagner in view of Buchalter discloses all limitations of claim 5, as discussed above, and Wagner does not disclose:
wherein the ultrasound therapy probe is configured to detect coupling to the one or more complementary features of the frame and provide a signal indicative of the coupling (claims 11-12); and
wherein the ultrasound therapy probe is configured to stop applying the neuromodulating energy when the coupling is not detected (claim 12).
	Lewis, however, discloses:
an ultrasound therapy probe (ultrasound probe 40) is configured to detect coupling to one or more complementary features of a frame (Fig. 9: vertical flange 16 on ultrasound coupling adatper 10) and provide a signal indicative of the coupling ([0108]: depression of the tactile switch 76 either completes or breaks an internal circuit located on a printed circuit board (PCB) 18 within the ultrasound transducer 40 signaling that treatment may be administered safely); and
the ultrasound therapy probe (ultrasound probe 40) is configured to stop applying treatment ultrasound energy when the coupling is not detected ([0008]: preventing operation of the ultrasound transducer when not properly coupled with the ultrasound coupling adapter).
 motivation for the combination would have been to allow “safety precautions against customer misuse”, as taught by Lewis ([0004]).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Sato et al. (US Patent Pub No. 2015/0135840) discloses a neuromodulation ultrasound system comprising a couplant assembly (see at least Fig. 3); and
Lewis, Jr. et al. (US Patent Pub No. 2013/0144193) discloses an ultrasound coupling compartment for an adhesive ultrasound device (see at least Fig. 6A-B and 8A-B).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Younhee Choi whose telephone number is (571)272-7013. The examiner can normally be reached M-Th 9AM-5PM EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Thomson can be reached on 571-272-3718. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Y.C./Examiner, Art Unit 3793                                                                                                                                                                                                        
/Angela M Hoffa/Primary Examiner, Art Unit 3799